Exhibit 10.11

 

LOGO [g307171william-logo.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of February 25,
2012 (the “Effective Date”) by and among William Lyon Homes, a Delaware
corporation (“Parent”), William Lyon Homes, Inc., a California corporation (the
“Company”), and William H. Lyon, an individual (“Executive”), with respect to
the following facts and circumstances:

RECITALS

A. Executive currently holds the positions of President and Chief Operating
Officer of the Company.

B. The Company, Parent and Executive have agreed to enter into this Employment
Agreement pursuant to which Executive shall continue to serve as President and
Chief Operating Officer of the Company.

C. The Company is a wholly-owned subsidiary of Parent.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

ARTICLE 1

EMPLOYMENT AND TERM

1.1 Employment. The Company agrees to continue to engage Executive in the
capacity as President and Chief Operating Officer of the Company, and Executive
hereby accepts such engagement by the Company upon the terms and conditions
specified below.

1.2 Term. The term of Executive’s employment by the Company shall commence on
the Effective Date and terminate and expire on December 31, 2014.
Notwithstanding the foregoing, Executive’s employment hereunder may be
terminated earlier in accordance with the provisions of Article 6. The term of
Executive’s employment hereunder is hereinafter referred to as the “Term.”



--------------------------------------------------------------------------------

ARTICLE 2

DUTIES OF EMPLOYEE

2.1 Duties. During the Term, Executive shall serve as President and Chief
Operating Officer. In such capacity, Executive shall have the duties, functions,
responsibilities, and authority customarily appertaining to that position,
subject to the control and supervision of the Parent’s Board of Directors (the
“Board of Directors” or “Board”), and such other executive duties consistent
with the foregoing as may be assigned to him from time to time by the Board of
Directors. Executive shall perform the services contemplated herein faithfully,
diligently, to the best of his ability and in the best interests of the Company.
Executive shall, at all times perform such services in compliance with, and to
the extent of his authority, shall to the best of his ability cause the Company
to be in compliance with, any and all laws, rules and regulations applicable to
the Company of which Executive is aware. Executive may rely on the advice of the
Company’s outside lawyers in connection with such matters. Executive may also
rely on the advice of financial advisors and other professional advisors and
consultants in discharging Executive’s duties hereunder. Executive shall, at all
times during the Term, in all material respects adhere to and obey any and all
written internal rules and regulations governing the conduct of the Company’s
employees, as established or modified from time to time; provided, however, in
the event of any conflict between the provisions of this Agreement and any such
rules or regulations, the provisions of this Agreement shall control.

2.2 Location of Services. Executive’s principal place of employment shall be at
the Company’s headquarters at 4490 Von Karman Avenue, Newport Beach, California,
or any such location as shall be designated by the Board of Directors. Executive
understands he will be required to travel to the Company’s various operations as
part of his employment.

2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote his entire business time, attention, energies, skills, learning and
best efforts to the business of the Company. Executive may participate in
social, civic, charitable, religious, business, educational or professional
associations so long as such participation does not materially interfere with
the duties and obligations of Executive hereunder. Subject to the Company’s
Conflict of Interest Executive Officer and Key Executive Supplement, this
Section 2.3 shall not be construed to prevent Executive from making passive
outside investments or from participating in the business of, or making
investments in, Lyon Management Group, Inc. and/or Lyon Capital Ventures, LLC
and their affiliates so long as such investments and activities do not require
material time of Executive or otherwise interfere with the performance of
Executive’s duties and obligations hereunder.

ARTICLE 3

COMPENSATION

3.1 Salary. In consideration for Executive’s services hereunder, the Company
shall pay Executive an annual salary, effective as of February 15, 2012 at the
rate of not less than $500,000 per year during the Term, payable in accordance
with the Company’s regular payroll schedule from time to time (less any
deductions required for Social Security, state,

 

- 2 -



--------------------------------------------------------------------------------

federal and local withholding taxes, and any other authorized or mandated
similar withholdings). The annual salary shall be reviewed by the Compensation
Committee of the Board no less frequently than annually and may be increased
(but not decreased) at the discretion of the Board. If Executive’s annual salary
is increased, the increased amount shall not be reduced for the remainder of the
Term.

3.2 Bonus. Executive shall be entitled to earn a cash bonus for the Company’s
2012 fiscal year during the Term equal to up to 50% of Executive’s annual salary
for such fiscal year as determined by the Compensation Committee (as defined
below) of the Board as follows: 75% of any bonus earned shall be paid no later
than February 28, 2013, and the remaining 25% of such bonus shall be paid in
2014 but no later than February 28, 2014. Executive shall be entitled to earn
cash bonuses for the 2013 and 2014 fiscal years during the Term under the senior
executive bonus program established by a three-member compensation committee of
the Board consisting of two independent directors and one director appointed by
the holders of the Class A Common Stock of the Company (the “Compensation
Committee”), and shall participate at a level commensurate with his position as
the President and Chief Operating Officer of the Company, as follows: (i) for
the 2013 fiscal year, 75% of any bonus earned for a fiscal year shall be paid no
later than February 28, 2014, and the remaining 25% of such bonus shall be paid
in 2015 but no later than February 28, 2015; and (ii) for the 2014 fiscal year,
Executive’s annual bonus shall be paid in full no later than February 28, 2015.

ARTICLE 4

EMPLOYEE BENEFITS

4.1 Vacation. In accordance with the general policies of the Company applicable
to other senior executives, as such policies may change from time to time,
Executive shall be entitled to not less than four (4) weeks of vacation each
calendar year, without reduction in compensation. Except as otherwise limited by
the general policies of the Company, as such policies may change from time to
time, any accrued vacation that is unused during the Term may be carried forward
to and used in subsequent years.

4.2 Company Executive Benefits. Executive shall receive all group insurance and
pension plan benefits and any other benefits on the same basis as they are
available generally to senior management of the Company under the Company
personnel policies in effect from time to time. Executive shall also be entitled
to a monthly automobile allowance of $400, payable in accordance with the
Company’s regular payroll schedule from time to time.

4.3 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law pursuant to the Company’s
indemnification policy, which indemnification shall continue after the
termination of this Agreement for such period as may be necessary to continue to
indemnify Executive for his acts during the Term. In addition, the Company shall
cause Executive to be covered by the current policies of directors and officers
liability insurance covering directors and officers of the Company, copies of
which have been provided to Executive, in accordance with their terms, to the
maximum extent of the coverage available for any director or officer of the
Company. The

 

- 3 -



--------------------------------------------------------------------------------

Company shall use commercially reasonable efforts to cause the current policies
of directors and officers liability insurance covering directors and officers of
the Company to be maintained throughout the Term and for such period thereafter
as may be necessary to continue to cover acts of Executive during the Term
(provided that the Company may substitute therefor, or allow to be substituted
therefor, policies of at least the same coverage and amounts containing terms
and conditions which are, in the aggregate, no less advantageous to the insured
in any material respect). In the event of any merger or other acquisition of the
Company, the Company shall no later than immediately prior to consummation of
such transaction purchase the longest applicable “tail” coverage available under
the directors and officers liability insurance in effect at the time of such
merger or acquisition.

ARTICLE 5

REIMBURSEMENT FOR EXPENSES

5.1 Reimbursement. Executive shall be reimbursed by the Company for all
reasonable ordinary and necessary expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Company in accordance with the policies of the Company in effect from time to
time. Executive shall keep accurate and complete records of all such expenses,
including but not limited to, proof of payment and purpose. Executive shall
account fully for all such expenses to the Company.

ARTICLE 6

TERMINATION

6.1 Termination for Cause. The Company shall have the right to terminate
Executive’s employment by giving written notice of such termination to
Executive, without further obligation or liability to Executive, if Executive is
(i) convicted of, or pleads guilty to, a felony or a crime involving acts of
moral turpitude, (ii) commits an act of fraud, misrepresentation, embezzlement
or other acts of material or willful misconduct against the Company that would
make the continuance of his employment by the Company materially detrimental to
the Company, as determined by the Board in its reasonable discretion, or
(iii) is grossly negligent in the performance of his duties to the Company and
such negligent performance is not cured within thirty (30) days after written
notice thereof by the Company, each such event constituting termination for
cause (“Cause”).

6.2 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior written notice to the
Company for good reason (“Good Reason”). For purposes of this Agreement, “Good
Reason” shall mean and be limited to (a) a material breach of this Agreement by
the Company (including without limitation any termination or constructive
termination of Executive by the Company in breach of the Agreement, or any
material reduction in (i) the compensation provided in Article 3 of this
Agreement, or (ii) the title, positions, responsibilities, authority or duties
of Executive) as provided in Article 2 of this Agreement, and the failure of the
Company to remedy such breach within ten (10) days after written notice, (b) the
Company or Parent, except by reason of business loss or business failure, ceases
to acquire or develop land,

 

- 4 -



--------------------------------------------------------------------------------

suffers material changes in its lines of business, or directly or indirectly
engages or invests in new business activities (outside of its current lines of
business, including the design, construction or sale of single family homes)
that directly compete with Lyon Management Group, Inc. and/or Lyon Capital
Ventures, LLC and their affiliates in the geographic areas in which they do
business, (c) any relocation of Executive’s or the Company’s principal place of
business outside of Orange County (without Executive’s consent), or (d) a Change
of Control. For purposes of this Agreement, a Change of Control shall mean:

 

  (i) Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Parent or the
Company at a discount (each a “Business Combination”), in each case, unless
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of (A) the then-outstanding stock
of the Parent or the Company, as applicable or (B) the combined voting power of
the then outstanding voting securities of the Parent or the Company entitled to
vote generally in the election of directors immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including without limitation a corporation that, as a result of
such transaction, owns the Company); provided, however, the consummation of an
initial public offering of common stock of Parent pursuant to a registration
statement declared effective under the Securities Act of 1933, as amended, shall
not constitute a “Change of Control”; or

 

  (ii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing definition of a “Change of Control,” the
acquisition of more than 50% of the voting securities of the Company or the
Parent (or any successor) by (A) holders of the Company’s currently outstanding
senior notes in a consensual transaction proposed or approved by the Company or
(B) the Lyon Group shall not constitute a “Change of Control.”

6.3 Effectiveness on Notice. Any termination under this Section 6 shall be
effective upon receipt of written notice by Executive or the Company, as the
case may be, of such termination or upon such other later date as may be
provided herein or specified by the Company or Executive in such written notice
(the “Termination Date”).

6.4 Effect of Termination.

6.4.1 Payment of Salary and Expenses upon Termination for Cause. If this
Agreement is terminated for Cause or if this Agreement is terminated by
Executive for any reason other than Good Reason or for no reason whatsoever, all
benefits provided to

 

- 5 -



--------------------------------------------------------------------------------

Executive by the Company hereunder shall thereupon cease and the Company shall
pay or cause to be paid to Executive within thirty (30) days of the Termination
Date all accrued but unpaid salary and vacation benefits. In addition, promptly
upon submission by Executive of his unpaid expenses incurred prior to the
Termination Date and owing to Executive pursuant to Article 5, reimbursement for
such expenses shall be made in accordance with Article 8 below. If the Agreement
is terminated for Cause or by the Executive for any reason other than Good
Reason or for no reason whatsoever, Executive shall not be entitled to receive
any payments other than as specified in this Section 6.4.1.

6.4.2 Termination Without Cause or for Good Reason. Subject to Section 6.4.2(d)
below, if (i) the Company terminates the employment of Executive without Cause
or (ii) Executive terminates his employment for Good Reason no later than 90
days after the last event comprising or contributing to Good Reason and during
the Term of this Agreement, Executive shall be entitled to receive the payments
and benefits described in Sections 6.4.2(a), (b) and (c) at the dates specified
therein:

 

  (a) Within ten (10) days after the Termination Date (provided that in the
event that such ten-day period begins in one taxable year and ends in the
subsequent taxable year for the Executive, payment shall be made in the
subsequent taxable year on or prior to the end of the ten-day period), the
Company shall pay to Executive a lump-sum payment equal to (i) the amount of
Executive’s annual salary hereunder for the greater of the remainder of the Term
from the Termination Date or eighteen (18) months, plus (ii) any deferred
bonuses earned by Executive but not paid by the Company as of the Termination
Date, less any required deductions for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings,
including benefit deductions.

 

  (b) By the date which is sixty (60) days after the end of the fiscal year in
which the Termination Date occurs, the Company shall pay to Executive the entire
amount of the bonus (with no deferral and as determined under Section 3.2 above)
that Executive would have been entitled to receive for the fiscal year in which
the Termination Date occurs as if Executive had not terminated his employment
with the Company.

 

  (c)

In the event Executive timely makes an election under Sections 601 through 607
of Executive Retirement Income Security Act of 1974, as amended (commonly known
as COBRA) to qualify to continue to receive health benefits coverage for
Executive and his dependents under the same plan(s) or arrangement(s) under
which Executive was covered immediately before his termination of employment, as
such plan(s) or arrangement(s) provided by the Company or any of its
subsidiaries thereafter may change or be amended from time to time, for until
the earlier of (i) the later of (A) the date that is six (6) months after the
Termination Date or (B) the expiration of the Term, or (ii) the date Executive
becomes covered under any other group health

 

- 6 -



--------------------------------------------------------------------------------

  plan or group disability plan (as the case may be) not maintained by the
Company or any of its subsidiaries, the Company shall reimburse Executive for
all payments made by Executive for such COBRA benefits; provided, however, that
if such other group health plan excludes any pre-existing condition that
Executive or Executive’s dependents may have when coverage under such group
health plan would otherwise begin, the Company shall continue to reimburse
Executive for COBRA payments with respect to such pre-existing condition until
the earlier of (A) the date that such exclusion under such other group health
plan lapses or expires or (B) the period described in clause (i) of this
Section 6.4.2(c).

 

  (d) Executive shall not be entitled to receive the payments described in
Section 6.4.2 unless Executive delivers a comprehensive release to the Company,
on terms and conditions reasonably satisfactory to the Company.

6.4.3 Termination for Death or Disability. If Executive dies or becomes disabled
during the Term of this Agreement, Executive shall be entitled to receive the
payments and benefits described in Sections 6.4.3(a) and (b) at the dates
specified therein:

 

  (a) Within ten (10) days after the Termination Date (provided that in the
event that such ten-day period begins in one taxable year and ends in the
subsequent taxable year for the Executive, payment shall be made in the
subsequent taxable year on or prior to the end of the ten-day period), the
Company shall pay to Executive, at such times as such compensation would have
been payable but for such Executive’s death or disability, amounts equal in the
aggregate to (i) the amount of annual salary payable to Executive from the
Termination Date through December 31, 2014 plus (ii) any deferred bonuses earned
by Executive but not paid by the Company as of the Termination Date, less any
required deductions for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings, including
benefit deductions.

 

  (b)

In the event Executive timely makes an election under Sections 601 through 607
of Executive Retirement Income Security Act of 1974, as amended (commonly known
as COBRA) to qualify to continue to receive health benefits coverage for
Executive and his dependents under the same plan(s) or arrangement(s) under
which Executive was covered immediately before his termination of employment, as
such plan(s) or arrangement(s) provided by the Company or any of its
subsidiaries thereafter may change or be amended from time to time, for until
the earlier of (i) the later of (A) the date that is six (6) months after the
Termination Date or (B) the expiration of the Term, or (ii) the date Executive
becomes covered under any other group health plan or group disability plan (as
the case may be) not maintained by the Company or any of its subsidiaries, the
Company shall reimburse

 

- 7 -



--------------------------------------------------------------------------------

  Executive for all payments made by Executive for such COBRA benefits;
provided, however, that if such other group health plan excludes any
pre-existing condition that Executive or Executive’s dependents may have when
coverage under such group health plan would otherwise begin, the Company shall
continue to reimburse Executive for COBRA payments with respect to such
pre-existing condition until the earlier of (A) the date that such exclusion
under such other group health plan lapses or expires or (B) the period described
in clause (i) of this Section 6.4.3(b).

6.4.4 Definition of “Disabled”. For the purposes of this Agreement, the
Executive shall be considered to be “Disabled” if the Executive is physically or
mentally disabled (except due to substance or alcohol abuse) from the
performance of a major portion of his duties for a continuous period of 120 days
or greater, which determination shall be made in the reasonable exercise of the
Company’s judgment, provided, however, if Executive’s disability is the result
of a serious health condition as defined by the federal Family and Medical Leave
Act (“FMLA”), Executive’s employment shall not be terminated due to such
disability at any time during or after any period of FMLA-qualified leave except
as permitted by FMLA. If there should be a dispute between the Company and
Executive as to Executive’s physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist designated by the Executive in his
reasonable discretion.

6.5 No-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its subsidiaries and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Company or its
subsidiaries at or subsequent to the Termination Date (“Other Benefits”), which
Other Benefits shall be payable in accordance with such plan, policy, practice,
program, contract or agreement, except as explicitly modified by this Agreement.

ARTICLE 7.

ARBITRATION

7.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement, shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Article 7 and the then applicable JAMS
Employment Arbitration Rules and Procedures (“JAMS Rules”). Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof. Such arbitration shall be administered by JAMS.
Arbitration shall be the exclusive remedy for determining any such dispute,
regardless of its nature. Notwithstanding the foregoing, either party may in an
appropriate matter apply to a court for provisional relief, including a
temporary restraining order or a preliminary injunction, on the ground that the
award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in Orange County, California.

 

- 8 -



--------------------------------------------------------------------------------

7.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the arbitrator shall be selected in accordance the JAMS Rules.

7.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph, the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
JAMS Rules and these procedures, the provisions of these procedures shall
govern.

7.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

7.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

ARTICLE 8

CODE SECTION 409A

8.1 General. The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the

 

- 9 -



--------------------------------------------------------------------------------

regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or any damages for failing to comply
with Code Section 409A.

8.2 Separation From Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered “non-qualified deferred compensation” under Code
Section 409A unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

8.3 Reimbursements. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Internal Revenue Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

8.4 Payment Date. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
ten (10) days following the date of termination”), the actual date of payment
within the specified period shall be determined by the Company.

ARTICLE 9

RESTRICTIVE COVENANTS

9.1 Agreement To Maintain Confidential Information. Executive shall hold in a
fiduciary capacity, for the benefit of the Company and Parent, all Confidential
Information (as defined below), which Executive may acquire, learn, obtain or
develop, or which Executive has acquired, learned, obtained or developed, during
Executive’s employment by the Company, Parent and/or their respective
affiliates. Further, Executive will not, during the Term or at any time
thereafter, directly or indirectly, use, communicate or divulge any Confidential
Information, except as provided herein. Executive makes the same commitments
with respect to the secret, confidential or proprietary information, or other
information with respect to which the Company, Parent or any of their
subsidiaries owes a duty of confidentiality. For purposes hereof, “Confidential
Information” includes information of the Company, Parent and/or their respective
affiliates relating to profits, results of operations, financial condition,
projections, members, accounting methods,

 

- 10 -



--------------------------------------------------------------------------------

practices and procedures, personnel, customers and/or clients. Confidential
Information will be considered and kept as the private, proprietary and
confidential information of the Company, Parent and their respective affiliates
except within the Company, Parent and their respective affiliates as required to
perform services, and may not be divulged (A) without the express written
authorization of the Company or Parent, as applicable, or (B) unless required by
law or ordered by a court or in connection with governmental investigation or by
any rules and regulations to which Investor is subject. The obligation of
confidentiality described in this Agreement will not be deemed to restrict
Executive from using or disclosing any of the Confidential Information that is
or becomes publicly known or within the public domain without the breach of this
Agreement by Executive. Notwithstanding the foregoing, competition by Executive
following termination of his employment with the Company and Parent shall not be
deemed to constitute breach of this provision.

9.2 Agreement Not to Solicit or Hire Employees. Executive agrees that, during
the period commencing on the Effective Date and ending on the second
(2nd) anniversary of the Termination Date of employment for any reason, the
Executive will not, and will not assist any other individual, corporation,
limited liability company, association, partnership, estate, trust or any other
entity or organization to, hire, solicit or recruit the employment or services
of (whether as an employee, officer or director) any individual who, at the time
of such hiring, solicitation or recruitment or at any time during the six
(6) months preceding the date thereof, was an executive employee or officer of
the Company, Parent and/or any of their respective affiliates.

ARTICLE 10

MISCELLANEOUS

10.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

10.2 Entire Agreement. This Agreement constitutes the total and complete
agreement of the parties with respect to the subject matter herein, and
supersedes all prior and contemporaneous understandings and agreements
heretofore made, and there are no other representations, understandings or
agreements.

10.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.

10.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.

 

- 11 -



--------------------------------------------------------------------------------

10.5 Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof, except as set forth in section 6.4.2 hereof
with respect to the time limitation on Executive’s right to terminate employment
for Good Reason. A waiver, to be effective, must be in writing and signed by the
party making the waiver, except as set forth in section 6.4.2 hereof with
respect to the time limitation on Executive’s right to terminate employment for
Good Reason. A written waiver of default shall not operate as a waiver of any
other default or of the same type of default on a future occasion.

10.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
The Company will require any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. “Company” means the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise.

10.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

10.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

10.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of California.

10.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission or sent by certified, registered or
express or overnight mail, postage prepaid, and shall be deemed given when so
delivered personally or sent by facsimile transmission (with written
confirmation received) or, if mailed, four (4) days after the date of mailing or
the next day after overnight mail, and properly addressed to the party at the
address set forth as follows or any other address that any party may designate
by written notice to the other parties:

 

To Executive:   

William H. Lyon

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach, California 92660

   Telephone: [(949                     ]    Facsimile: [(949)
                    ]

 

- 12 -



--------------------------------------------------------------------------------

 

To the Parent and Company:   

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach, California 92660

Attn: Maureen Singer, Corporate Human Resources

  

Telephone: (949) 476-5440

Facsimile: (949) 252-2552

10.11 Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

10.12 Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.

10.13 Counsel. Executive has been advised by the Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.

10.14 Withholding of Compensation. Executive hereby agrees that the Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by the Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or order
and any benefit deductions.

10.15 Effect of Delay. Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason
pursuant to Section 6.2, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement; provided, however, that
with respect to the right of Executive to terminate employment for Good Reason
pursuant to Section 6.2, the Executive shall have waived such right if Executive
fails to assert such right within the time period set forth in Section 6.4.2.

[Signature page to follow]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered and effective as of the date first written above.

 

“COMPANY”   WILLIAM LYON HOMES, INC. By:  

/s/ Matthew R. Zaist

 

Matthew R. Zaist

 

Executive Vice President

By:  

/s/ Colin T. Severn

 

Colin T. Severn

 

Vice President and Chief Financial Officer

“PARENT” WILLIAM LYON HOMES   By:  

/s/ Matthew R. Zaist

 

Matthew R. Zaist

 

Executive Vice President

By:  

/s/ Colin T. Severn

 

Colin T. Severn

 

Vice President and Chief Financial Officer

“EMPLOYEE”

/s/ William H. Lyon

William H. Lyon  

 

- 14 -